         Case 1:19-cr-00651-LTS Document 222 Filed 04/02/20 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 2, 2020

BY ECF

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Mircea Constantinescu, et al., 19 Cr. 651 (LTS)

Dear Judge Swain:

        The Government respectfully submits this letter to request, with the consent of the
defendants, that, in light of the advice given by the Centers for Disease Control and Prevention
and other public health authorities to take precautions to reduce the possibility of exposure to
COVID-19, the Court adjourn the status conference presently scheduled for April 28, 2020,
at 10:00 a.m., to a date and time convenient to the Court on or after June 1, 2020.

        The Government also respectfully requests, with the consent of the defendants, that the
Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from April 28, 2020,
until the date of the rescheduled status conference, in light of the circumstances of the COVID-19
pandemic, and in order to permit the defendants to complete their review of the discovery materials
produced in this case and to provide the parties additional time to discuss potential pretrial
dispositions.
                                                       Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: ___________________________
                                                     Elizabeth A. Hanft
                                                     Daniel M. Loss
                                                     Samuel P. Rothschild
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-2334/6527/2504/2616
cc:    All Counsel of Record (by ECF)
